DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
2.	The information disclosure statement (IDS) filled on 05/11/2020 and 04/14/2021 is being considered in the examination of this application.
Examiner’s Note
3.	The applicant is reminded that the function recitation of limitations in claims 8-9 and 11-13 only require the ability to perform:
A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from the prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim.  Ex parte Masham, 2 USPQ 2nd 1647
 
                        Claims directed to apparatus must be distinguished from the prior art in terms of structure rather than functions.  In re Danly, 120 USPQ 528, 531.
 
                        Apparatus claims cover what a device is not what a device does.  Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525, 1528.
 
          As set forth in MPEP § 2114, a recitation in a claim to the material or article worked upon does not serve to limit an apparatus claim. The intended use of an apparatus is not a relevant limitation with respect to the patentability of the structure defined in an apparatus claim. In re Yanush, 477 F.2d 958, 959, 177 USPQ 705,706 (CCPA 1973).

Specification
4.	Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
5.	The disclosure is objected to because of the following informalities: 
	a.	para. [0053]: the term “leading side 110” should be rewritten as --leading side 140--.
Appropriate correction is required.
Claim Objections
6.	Claim 20 is objected to because of the following informalities: 
	a.	line 3: the term “an aft side” should be rewritten as --the aft side-- since the term has been positively recited in claim 14.
	b.	line 4: the term “a first outboard boom” should be rewritten as --the first outboard boom-- since the term has been positively recited in claim 14.
	c.	lines 4-5: the term “an aft side of a second outboard boom” should be rewritten as --the aft side of the second outboard boom-- since the term has been positively recited in claim 17.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

8.	Claims 12-13 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
9.	Claim 12, lines 1-4, recites the limitation “t the reduced drag enables the predetermined reduction in the pitch angle that is effective to yield a reduced pitch angle of the frame axis that is at most 13 degrees” is generally confusing and unclear as to exactly what is being functionally claimed.  
10.	Claim 13 recites the limitation “the reduced pitch angle” in line 1. There is insufficient antecedent basis for this limitation in the claim.
11.	Claim 35, lines 3-6, recites “at two rotor assemblies connected to the left end portion of the frame by the way of at least two first booms, and at least two rotor assemblies connected to the right end portion of the frame by way of at least two second booms”, and lines 9-12, recites “positioning a first forward boom fairing over a boom of the at least two first booms… positioning a second forward boom fairing over a boom at least two second booms” which renders the claim uncertain. Per the applicant’s disclosure, rotor assemblies 30/40/50/60, each having respective booms 32/42/52/62, are not disclosed as having any boom fairings whereas single rotor assembly 80 and single rotor assembly 70 which are each attached to the frame by respective booms 72/82 comprise respective boom fairings. The claim is currently reciting limitations that are not exactly in line and consistent with the applicant’s disclosure. Thus it is unclear as to exactly how the booms of the set of two rotor assemblies comprise boom fairings. 

Claim Rejections - 35 USC § 102
12.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

13.	Claim(s) 1, 6-9 and 27-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ye (US 2018/0208301 A1).
14.	Regarding Claim 1, Ye discloses an unmanned aerial vehicle (para. [0071]; UAV 100 as seen in FIG. 1) comprising:
	a frame (10) elongated along a frame axis (FIG. 1), the frame comprising a leading side and an aft side (a frame of an UAV by definition comprises a leading and an aft side, however see FIG. 1 for a leading and aft sides), the frame further comprising a left end portion and a right end portion (left and right end portions to the left and right of frame 10 as seen in FIG. 1); 
a first forward rotor assembly (30) connected to the left end portion of the frame (10); 
a second forward rotor assembly (30) connected to the right end portion of the frame (10), the first forward rotor assembly and the second forward rotor assembly being positioned on the leading side of the frame (see rotor assemblies 30 with respect to the leading side as seen in FIG. 1); 
a compartment (para. [0074]; compartment 101 as seen in FIG. 1) connected to the frame (10), the compartment comprising a leading side; and 
a curved leading-edge fairing (para. [0074]; fairing curved leading edge fairing 11 as seen in FIG. 1) disposed on the frame (10), wherein a portion of the curved leading-edge fairing extends to cover the leading side of the compartment (para. [0041] and FIG. 1), and wherein the curved leading-edge fairing reduces drag during flight in a forward direction to enable a substantially level flight profile (para. [0074]; fairing 11 disclosed as being streamlined to reduce air resistance (i.e. drag) during a flight of the UAV as such the fairing is capable of performing the function of reducing drag during flight in a forward direction enable a substantially level flight profile, and further all fuselages, bodies, shells and other equivalents frames for aircrafts/UAVs frames are by definition designed to reduce drag and facilitate a level flight profile).
15.	Regarding Claim 6, Ye discloses the unmanned aerial vehicle of claim 1, wherein the curved leading-edge fairing comprises an upper edge, a lower edge, and a continuous curvature from the upper edge to the lower edge (a lower edge at the leading side of fairing 11, an upper edge on the aft side of fairing 11 and a continues curvature extending from the lower edge to the upper edge as seen in FIG. 1).
16.	Regarding Claim 7, Ye discloses the unmanned aerial vehicle of claim 1, wherein the curved leading-edge fairing substantially convers the leading side of the frame and the leading of the compartment (fairing 11 as seen in FIG. 1 at least covers the leading side of frame 10 as well as the leading side of compartment 101).
17.	Regarding Claim 8, Ye discloses the unmanned aerial vehicle of claim 1, wherein a pitch angle of the frame about the frame is less than 13 degrees when the unmanned aerial vehicle is traveling a forward direction at airspeeds up to 50 knots (para. [0074]; UAV 100 having a streamlined and curved leading-edge fairing by definition allows for frame 10 of the UAV 100 to be pitched by a certain angle with respect to a forward direction in forward flight, as such UAV 100 is capable of performing the function of having a pitch angle of less than 13 degrees when the UAV is traveling a forward direction at airspeeds up to 50 knots).
18.	Regarding Claim 9, Ye discloses the unmanned aerial vehicle of claim 1, wherein a pitch angle of the frame about the frame is less than 10 degrees when the unmanned aerial vehicle is traveling a forward direction at airspeeds up to 50 knots (para. [0074]; UAV 100 having a streamlined and curved leading-edge fairing by definition allows for frame 10 of the UAV 100 to be pitched by a certain angle with respect to a forward direction in forward flight, as such UAV 100 is capable of performing the function of having a pitch angle of less than 10 degrees when the UAV is traveling a forward direction at airspeeds up to 50 knots).
19.	Regarding Claim 27, Ye discloses the unmanned aerial vehicle of claim 1, further comprising:
	a first aft rotor assembly (30) connected to the left end portion of the frame (10); and
	a second aft rotor assembly (30) connected to the right end portion of the frame (10), the first aft rotor assembly and the second aft rotor assembly being positioned on the aft side of the frame (first and second aft rotor assemblies positioned on the aft side of the frame via aft extending booms 21 as seen in FIG. 1)
20.	Regarding Claim 28, Ye discloses the unmanned aerial vehicle of claim 27, further comprising:
	a first aft boom (21) connecting the first aft rotor assembly (30) to the left end portion of the frame (10);
	a second aft boom (21) connecting the second aft rotor assembly (30) to the right end portion of the frame (10).
21.	Regarding Claim 29, Ye discloses the unmanned aerial vehicle of claim 27, wherein each of the first aft rotor assembly (30) and the second aft rotor assembly (30) comprising:
	a rotor shaft defining a rotor shaft axis (para. [0080]; rotor shaft 312a defines a rotor shaft axis as seen in FIG. 2);
	a rotor (32) connected to the rotor shaft (312a); and
	a motor (1) operatively connected to the rotor shaft (312a) to cause the rotor shaft to rotate about the rotor shaft axis (a motor connected to a rotor shaft by definition causes the rotor shaft to rotate about a rotor shaft axis). 

22.	Claim(s) 35 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fredricks et al. (US 2020/0324894 A1), hereinafter “Fredricks”.
23.	Regarding Claim 35, Fredricks discloses a method for reducing drag during flight of unmanned aerial vehicle (Abstract, paras. [0051], [0061], [0097]-[0098] and [0105] and FIG. 1), comprising:
	a frame elongated along a frame axis (frame 2500 of fairing 110 of UAV 100 as seen in FIGS. 1 and 25),
	the frame comprising a leading side and aft side (a leading side such as a front side and an aft such as aft of the frame 2500 as seen in FIGS. 1 and 25),
	the frame further comprising a left end portion and a right end portion (FIGS. 1 and 25), 
at least two rotor assemblies connected to the left end portion of the frame by way of at least two first booms (rotor assemblies 200 on the left and right of the frame 2500 on respective booms 120/130 as seen in FIG. 1) and 
at least two rotor assemblies (200) connected to the right end portion of the frame by way of at least two second booms (120), 
the method comprising: 
positioning a curved leading-edge fairing (110) over at least a portion of the leading side of the frame (2500); 
positioning a first forward boom fairing (310/330) over a boom of the at least two first booms (120); and positioning a second forward boom fairing (310/330) over a boom of the at least two second booms (120).
	
Claim Rejections - 35 USC § 103
24.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

25.	Claim(s) 10-14, 17, 20 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ye (US 2018/0208301 A1), in view of Fredricks et al. (US 2020/0324894 A1).
26.	Regarding Claim 10, Ye discloses the unmanned aerial vehicle of claim 1, further comprising:
	a pair of outboard rotor assemblies (30) disposed on a pair of outboard booms (22).
	Ye is silent regarding a pair of forward boom fairings.
	Fredricks discloses an unmanned aerial vehicle (Fredricks Abstract and FIG. 1) comprising a pair of outboard rotor assemblies on a pair of outboard booms (paras. [0050]-[0051] and [0053]-[0054]; outboard rotor assemblies 200 on outboard booms 120 with respect to frame 2500 and fairing 110 of UAV 100); and
	a pair of forward boom fairings disposed on the pair of outboard booms (forward boom fairings 310 disponed on the pair of outboard booms 120 as seen in FIGS. 1 and 3).
	It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to configure the invention Ye to use the arrangement of Fredricks, as a known arrangement for the purpose of providing additional drag reduction means for an unmanned aerial vehicle as well as optimizing the overall aerodynamic characteristics of the unmanned aerial vehicle. 
27.	Regarding Claim 11, modified Ye discloses the unmanned aerial vehicle of claim 10, wherein the curved leading-edge fairing (fairing 11 as disclosed by Ye) and the pair of forward boom fairings (forward boom fairings 330 as disclosed by Fredricks) reduce drag during flight in the forward direction to enable a predetermined reduction in a pitch angle of the frame about the frame axis when the unmanned aerial vehicle moves in the forward direction (fairing 11 as disclosed by Ye in para. [0074] for reducing drag experienced by the UAV allows the UAV to be perform the intended function of reducing drag during flight in the forward direction to enable a predetermined reduction in a pitch angle of the frame about the frame axis when the unmanned aerial vehicle moves in the forward direction).
28.	Regarding Claim 12, modified Ye discloses (see Ye) the unmanned aerial vehicle of claim 11, wherein the reduced drag enables the predetermined reduction in the pitch angle that is effective to yield a reduced pitch angle of the frame axis that is at most 13 degrees (as disclosed above regarding claim 10, fairing 11 for reducing drag is capable of performing the function of the reduced drag enables the predetermine reduction in the pitch angle that is effective to yield a reduced pitch angle of the frame axis that is at most 13 degrees).
29.	Regarding Claim 13, modified Ye discloses the unmanned aerial vehicle of claim 11, wherein the reduced pitch angle is between about 10 and 13 degrees (as disclosed above regarding claim 11, fairing 11 capable for reducing drag is capable of allowing the UAV to have a reduced pitch angle that is between about 10 and 13 degrees).
30.	Regarding Claim 14, modified Ye discloses (see Fredricks) the unmanned aerial vehicle of claim 10, wherein: 
the pair of outboard booms (120) comprises a first outboard boom (120) comprising a leading side and an aft side (FIG. 1), the first outboard boom further comprising a proximal end portion and a distal end portion opposed from the proximal end portion (a distal and proximal end portions of boom 120 as seen in FIG. 1), the proximal end portion of the first outboard boom (120) being connected  (FIG. 1) to the left end portion of the frame (2500);  -3-Docket No. 19-3862-US-NP
Preliminary Amendment the pair of outboard rotor assemblies (200) comprises a first outboard rotor assembly (200) connected to the distal end portion (FIG. 1) of the first outboard boom (120); and the pair of forward boom fairings (310/330) comprises a first forward boom fairing (330) positioned over at least a portion of the leading side of the first outboard boom (120).
31.	Regarding Claim 17, modified Ye discloses (see Fredricks) the unmanned aerial vehicle of claim 14, wherein: 
the pair of outboard booms further comprises a second outboard boom (120) comprising a leading side and an aft side (FIG. 1), the second outboard boom (120) further comprising a proximal end portion and a distal end portion opposed from the proximal end portion (FIG. 1), the proximal end portion of the second outboard boom (120) being connected (FIG. 1) to the right end portion of the frame (2500); 
the pair of outboard rotor assemblies (200) further comprises a second outboard rotor assembly (200) connected to the distal end portion of the second outboard boom (120); and the pair of forward boom fairings (310/330) further comprises a second forward boom fairing (310) positioned over at least a portion of the leading side of the second outboard boom (120).
32.	Regarding Claim 20, Modified Ye is silent regarding a pair of aft boom fairings of claim 17, further comprising a pair of aft boom fairings (330) disposed on the pair of outboard booms (120), wherein the pair of aft boom fairings (330) comprises a first aft boom fairing (330) positioned over at least a portion of an aft side of a first outboard boom (120) and a second aft boom fairing (330) positioned over at least a portion of an aft side of a second outboard boom (120).
33.	Regarding Claim 22, modified Ye discloses the unmanned aerial vehicle of claim 10, further comprising a pair of aft boom fairings (330) disposed on the pair of outboard booms (120).

Allowable Subject Matter
Claim 31 is allowed.
Claims 16 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims as well as overcoming 112(b) rejections. 





Prior Art
The prior art made of record not relied upon is considered pertinent to applicant’s disclosure:
Liu et al. (US 2022/0212790 A1) and Bowers (US 2019/0112047 A1) disclose drag reducing fairings. 

Conclusion
Any inquiry concerning this or any earlier communication from the examiner should be directed to Examiner Arfan Sinaki, whose telephone number is 571-272-7185.  The examiner can normally be reached Monday-Friday from 10:00 am to 6:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joshua J. Michener can be reached at 571-272-1467. The fax number for the organization to which this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.Y.S./Examiner, Art Unit 3642                                                                                                                                                                                                       
	
	
	
	/JOSHUA J MICHENER/               Supervisory Patent Examiner, Art Unit 3642